Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 16 in this application has been amended as follows: 

IN THE CLAIMS:

             In claim 16, line 1, replace the term “412574A system” with --A system--.










                                                              Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed
over the prior art of record because the prior art of record including US 20140003625 cited by applicant as the closest prior art, which is directed to a similar concept of the claimed invention,
mainly include a system (see Figs. 1-7) comprising: a program instructions stored in a computer readable medium and when executed by a processor causes the system to perform functions including: receive, via the network interface (network 508), data representing a command to play back audio content (volume control or audio playback command); play back the audio content on a synchrony group (zone group) comprising the first playback device (zone player 102 in Fig. 1 as example) and the second playback device (zone player 104 in Fig. 1 as example), wherein the first playback device (102) plays back the first audio content via the first audio amplifier (see amplifier 416 build in zone device 102 as shown in Fig. 4) configured to drive the first speaker (speaker 418 in zone device 102 as shown in Fig. 4) and wherein the second playback device (104) plays back the second (different) audio content in synchrony with the first playback device (102) via the second audio amplifier (amplifier 416 in zone device 104 as shown in Fig. 4) configured to drive the second speaker (speaker 418 build in zone device 102 as shown in Fig. 4); during playback of the audio content on the synchrony group (zone group), apply calibrations to playback by the synchrony group (zone group).   However, there is a difference between the closest prior art and the claimed invention is that the closest prior art to fail to include claimed features comprising a combination of: during playback of the first type of audio content on the synchrony group, apply a first calibration, a second calibration, and a third calibration to playback by the synchrony group, wherein the first calibration at least partially offsets acoustic characteristics of an environment surrounding the first playback device when applied to playback by the first playback device, wherein the second calibration at least partially offsets acoustic characteristics of an environment surrounding the second playback device when applied to playback by the second playback device, and wherein the third calibration corresponds to the first type of audio content; and during playback of a second type of audio content on the synchrony group, apply a fourth calibration to playback by the synchrony group, wherein the fourth calibration corresponds to the second type of audio content, as recited in claim 1 and similarly recited in each of claims 11 and 16.
             Other references of the record are directed to the similar concept of the claimed invention, but none of them teaches nor fairly suggests any feature or obvious improvement that is directed to the claimed featured identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 11 and 16. Therefore, claims 1, 11 and 16 are allowed over the prior art of record, and claims 2-10, 12-15 and 17-20 are also allowed over the prior art of record for the same reason as  their respective base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith is directed to a sound system having a processing unit to perform calibration to different playback devices during the playback operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688